 
 
I 
111th CONGRESS
2d Session
H. R. 4610 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2010 
Mr. Pascrell (for himself and Ms. Jenkins) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to eliminate the drawback fee on the manufacture or production of certain distilled spirits used in nonbeverage products. 
 
 
1.Elimination of drawback fee on manufacture or production of certain distilled spirits used in non-beverage products 
(a)In generalSubsection (a) of section 5114 of the Internal Revenue Code of 1986 is amended by striking of $1 less than and inserting equal to. 
(b)Effective dateThe amendment made by subsection (a) shall apply to claims filed on or after the date of the enactment of this Act. 
 
